959 F.2d 237
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mary Lou MORGAN, Defendant-Appellant.
No. 91-5839.
United States Court of Appeals, Sixth Circuit.
April 1, 1992.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Mary Lou Morgan pleaded guilty to one count of bank fraud, in violation of 18 U.S.C. § 1344.   The district court sentenced Morgan to a suspended prison sentence, restitution and community service.   This appeal followed.   The parties have briefed the issues, Morgan acting without counsel.


4
Upon consideration, we shall affirm the district court's decision.   Morgan contends that the indictment to which she pleaded was so deficient as not to invoke the subject matter jurisdiction of the federal district court.   We have examined the indictment and conclude that it plainly and in detail charged Morgan with thirty violations of 18 U.S.C. § 1344.   Morgan waived all other possible defects and admitted the underlying factual allegations by entering a valid guilty plea.   Tollett v. Henderson, 411 U.S. 258, 266-68 (1973).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation